DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 12, 13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gardner (US 7,207,076).
Regarding Claims 1 and 12, Gardner discloses a guide member 20 coupled to a wall of a structure (RV), the guide member being oriented vertically in the structure (see Fig. 2); a carriage member 30 coupled to the guide member, the carriage member sliding vertically relative to the guide member (compare Figs. 3 and 4); a mounting bracket comprising: a support base 33 coupled to the carriage member; and a support arm 40 rotatably coupled to the support base; wherein the support arm is rotatable between a first position where the support arm extends horizontally from the support base (see Fig. 3) and a second position where the support arm extends vertically from the support base (see Fig. 5); and a bed 50 coupled to the support arm.
Regarding Claims 2 and 13, mounting bracket 33 includes a fastener (bolt) configured to lock the support arm in the first position and/or the second position (see Fig. 2).
Regarding Claims 4 and 15, the fastener (bolt) is configured to extend through a hole in the support base and hold the support arm in the first position and extend through the same hole in the support base and hold the support arm in the second position.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 9, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen (US 2013/0081336) in view of Stevenson (US 6,163,900).
Regarding Claims 1 and 12, Rasmussen discloses a guide member 60 coupled to a wall of a structure (RV), the guide member being oriented vertically in the structure (see Fig. 2); a carriage member 50 coupled to the guide member, the carriage member sliding vertically relative to the guide member (see Fig. 3); a mounting bracket 110, 112.  Rasmussen does not appear to disclose the use of a rotating bed assembly.  Stevenson discloses a bed system for an RV comprising: a support base 70 capable of being coupled to the carriage member of Rasmussen; and a support arm 38 rotatably coupled to the support base 70; wherein the support arm is rotatable between a first position where the support arm extends horizontally from the support base (see Fig. 4) and a second position where the support arm extends vertically from the support base (see Fig. 53; and a bed 14 coupled to the support arm.  Before the effective filing date of the present application, it would have been obvious to one having ordinary skill in the art to allow the bed of Rasmussen to be stored against the wall, as taught by Stevenson, in order to allow taller articles to be stored in the structure.  The motivation would have been that allowing the bed to be stored in different positions allows for a wider array of items to fit in the structure depending upon what the user would like to transport.
Regarding Claim 9, the combination of Rasmussen and Steven discloses that the bed is movable between a lowered position where the bed is oriented horizontally and positioned to receive one or more persons to sleep thereon (Rasmussen and Stevenson), a raised position where the bed is oriented horizontally and stowed (Rasmussen), and an upright position where the bed is oriented vertically and stowed adjacent to the wall (Stevenson).
Regarding Claim 10, Stevenson discloses the bed is movable between a sleeping configuration where the bed is at least substantially flat to receive one or more persons to sleep thereon (Fig. 4) and a seating configuration where the bed includes a seat base and a seat back to receive one or more persons to sit thereon (Fig. 6).

Claim(s) 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardner as applied to claims 2 and 13 above, and further in view of Rasmussen (US 2013/0081336).
Gardner appears to disclose the use of threaded fasteners for the bed system.  Rasmussen discloses a lifting bed system for an RV, including the use of non-threaded fasteners 130 (see Fig. 4) for an easy way to attach the bed parts.  Before the effective filing date of the present application, it would have been obvious to one having ordinary skill in the art to use the non-threaded fasteners of Rasmussen for the bed system of Gardner as a well-known, simple and effective alternative the bolt and nut.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claims 1, 5, 6, 11, 12, 16, 17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 4 of U.S. Patent No. 11,312,289.  Although the claims at issue are not identical, they are not patentably distinct from each other because;
Claims 1 and 12 of the present application are fully anticipated by the combination of Claims 1 and 2 in the ‘289 patent;
Claims 5, 6, 11, 16, 17 and 20 of the present application are fully anticipated by the combination of Claims 1 and 4 of the ‘289 patent.

Claims 1, 7, 7, 12, 18 and 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 15 and 17 of U.S. Patent No. 10,703,250.  Although the claims at issue are not identical, they are not patentably distinct from each other because;
Claims 1 and 12 of the present application are fully anticipated by the combination of Claims 14 and 17 in the ‘250 patent;
Claims 7, 8, 18 and 19 of the present application are fully anticipated by the combination of Claims 14 and 15 in the ‘250 patent;

Conclusion
Should the Applicant find it beneficial to discuss the current rejections for the sake of clarity, or to further understand the Examiner's view, the Applicant is invited to contact the Examiner at the below provided contact number in order to better prepare a response prior to the filing of any future amendments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S DANIELS/Primary Examiner, Art Unit 3612